Exhibit 10.7

 

RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:

 

Gerrit M. Steenblik
POLSINELLI PC
One East Washington Street, Suite 1200
Phoenix, AZ  85004

 

ROYALTY AGREEMENT

 

(American West Potash)

 

THIS ROYALTY AGREEMENT (“Royalty Agreement”), dated as of
                        , 2014, is made by and between American West Potash,
LLC, a Delaware limited liability company (the “Company”), and The Karlsson
Group, Inc., an Arizona corporation, (“Karlsson”) (sometimes referred to
collectively, as the “Parties,” and individually, as a “Party”) with reference
to the following facts and intentions:

 

RECITALS

 

A.                                    The Company is a wholly-owned subsidiary
of Prospect Global Resources, Inc., a Delaware corporation (“Prospect”);

 

B.                                    Prior to May 30, 2012, the Company
acquired the land and other real property interests that are described on the
attached Exhibit “A;”

 

C.                                    Effective as of May 30, 2012, Prospect and
Karlsson entered into that certain Membership Interest Purchase Agreement (the
“Purchase Agreement”) whereby Prospect purchased, and Karlsson sold, all of
Karlsson’s limited liability company membership interests (the “Membership
Interests”), representing fifty percent (50%) of the total limited liability
company membership interests, in the Company and Prospect executed and delivered
various documents in order to evidence and secure the obligation to pay the
purchase price and other obligations;

 

D.                                    As partial consideration for the sale of
the Membership Interests and concurrently with the execution of the Purchase
Agreement, the Parties entered into an Additional Consideration Agreement (the
“Original Agreement”) pursuant to which Prospect agreed to cause the Company to
grant to Karlsson additional consideration for the sale, to be paid as a
percentage of the Gross Sales of Authorized Minerals (as defined respectively
below) from the Company’s land and other real property interests and as a
percentage of royalties received by the Company from HNZ Potash, LLC, a Delaware
limited liability company (“HNZ”);

 

1

--------------------------------------------------------------------------------


 

E.                                     On April 15, 2013 the Parties and Apache
County Land & Ranch, LLC, a Nevada limited liability company (“Apache”), entered
into an Amendment to the Original Agreement (the “First Amendment”);

 

F.                                      On or about December 10, 2013 the
Parties entered into the Fourth Extension Agreement (the “Extension Agreement”)
with respect to the payment and performance of their obligations arising out of
the Purchase Agreement by Prospect, the Company and other Affiliates (as defined
below);

 

G.                                    On                           , 2014, the
Parties and Apache entered into an Amendment No. 2 (the “Second Amendment”) to
the Original Agreement, as amended by the First Amendment; and

 

H.                                   Upon the terms and conditions set forth in
this Royalty Agreement the parties intend to hereby to further amend the
Original Agreement, the First Amendment and the Second Amendment, to cause the
Additional Consideration payable for the sale of the Membership Interests with
respect to the AWP Area (defined below) to be paid in the form of the Royalty
described below, and to cause the obligation to pay the Royalty to be recorded
or filed in the public records as a Royalty Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:

 

AGREEMENT

 

1.                                      Recitals Incorporated.  The foregoing
Recitals are incorporated herein by reference.

 

2.                                      Definitions.

 

a.                                      “Affiliates” shall mean collectively
(i) Prospect; Prospect Global Resources, Inc., a Nevada corporation; and Apache
County Land & Ranch, LLC, a Nevada limited liability company; (ii) any other
person or entity that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Company or any of the foregoing Affiliates; (iii) any joint venture to which the
Company or any of the foregoing Affiliates is a party; and (iv) any successor or
assign of the Company or any of the foregoing Affiliates, but as to clauses
(iii) and (iv) solely to the extent that such joint venture, successor or assign
acquires the interests of the Company or any of the other foregoing Affiliates
in the Authorized Minerals.  The term “control” (including the terms “controlled
by” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a person or entity, whether through the ownership of voting
securities, by contract or otherwise.

 

b.                                      “Authorized Minerals” shall mean all
potash and rock salt naturally occurring within potash deposits which is known
to exist or which is hereafter discovered to exist in and under the AWP Area
(defined below) and is extracted, mined, processed or produced by underground
mining, solution mining or other mining methods and sold from any or all of the

 

2

--------------------------------------------------------------------------------


 

lands and real property interests that are more particularly described as the
AWP Area, whether now existing or hereafter developed or invented, including but
not limited to any and all such minerals that are mined, extracted, processed or
produced and sold from or as a result of any permit, lease or mineral lease
issued in favor of the Company or any of its Affiliates by the Arizona State
Land Department or by any other landowner.

 

c.                                       “AWP Area” means the land and other
real property interests legally described on Exhibit “A” attached hereto, as
such AWP Area may be modified pursuant to the provisions of Section 3.e below.

 

d.                                      “Gross Sales” shall mean a sum
calculated based on tons of Authorized Minerals actually sold during a calendar
quarter at the actual average quarterly per ton sales price received by the
Company during such calendar quarter on a weighted basis, whether such sales are
made pursuant to purchase orders, off-take agreements or otherwise.  In the case
of sales of Authorized Minerals sold under non-arms length contracts, “Gross
Sales” shall mean the fair market value of such Authorized Minerals without
deduction for any costs, expenses, liabilities or obligations paid or incurred
by the Company other than transportation from the point of shipment to market at
the mine (but not intra-mine transportation costs).  In the event of a sale made
pursuant to a long-term contract where a deposit is made, such deposit shall be
treated as a Gross Sale.

 

e.                                       “Potash Sharing Agreement” means that
certain Potash Sharing Agreement dated as of July 27, 2011, among the Company,
James Marlin Gale, Evelyn W. Lucking, David Glen Spurlock, Ransom Theodore
Spurlock, Robert H.W.W. Spurlock, Vincent Pride Spurlock, Nancy Elizabeth Winn
(collectively, the “SL Group”), American General Life Insurance Company, a Texas
corporation (“AIG”) and Pap and Pop Family Ltd., a Texas limited partnership,
and 3MKJ LP, a Texas limited partnership (collectively, the “Hortenstine
Group”).

 

3.                                      Grant of Royalty.

 

a.                                      In accordance with the terms and
conditions of the Original Agreement as amended by the First Amendment, the
Second Amendment, and this Royalty Agreement the Company has granted, sold and
conveyed and by these presents does grant, sell and convey unto Karlsson (i) an
undivided three percent (3%) of one hundred percent (100%) of the Gross Sales of
all Authorized Minerals sold by the Company from the AWP Area plus (ii) an
amount equal to twenty-five percent (25%) of all amounts received by the Company
from HNZ pursuant to the Agreement dated April 23, 2012 by and between HNZ and
the Company (the “HNZ Royalties”), a copy of which is attached to the Original
Agreement (collectively, the “Royalty”).

 

b.                                      Any Royalty paid pursuant to this
Royalty Agreement shall be pari passu with payment of a royalty of not more than
1% of its Gross Sales of Authorized Minerals to each of Buffalo Management LLC
and Grand Haven Energy, LLC and its obligations to the SL Group, AIG and the
Hortenstine Group under the Potash Sharing Agreement (collectively, the “Other
Royalty Holders”).

 

c.                                       The Royalty shall be calculated
quarterly as of the last day of March, June, September and December; provided,
however, that a Royalty, if any, paid upon written off

 

3

--------------------------------------------------------------------------------


 

receivables shall be credited to the next calendar quarter.  Royalty payments
for each preceding calendar quarter shall be paid in arrears within forty-five
(45) days of the end of each of June, September, and December and within ninety
(90) days of the end of each March, by the Company to Karlsson.

 

d.                                      The Royalty shall be paid in U.S.
dollars, without demand, notice, setoff or reduction, by wire transfer in good
and immediately available U.S. funds to such account or accounts as the Karlsson
may from time to time designate in writing.

 

e.                                       The Company may, in the good faith
exercise of its reasonable discretion, modify and amend its existing leases
applicable to the AWP Area and release portions of the AWP Area (the “Released
Areas”) from such leases and/or replace such Released Areas with other real
property owned by the applicable lessors (the “Replacement Areas”) on which the
Company will in the immediate future conduct mining of Authorized Minerals and
in connection therewith shall add any such Replacement Areas to the AWP Area and
remove any such Released Areas from the AWP Area.

 

f.                                        Concurrently with each quarterly
payment, the Company shall cause to be provided to Karlsson (i) a quarterly
statement setting forth for that quarter the finished tons of all Authorized
Minerals, the Company’s Gross Sales and the HNZ Royalties received by the
Company, (ii) the payments made to the Other Royalty Holders; and (iii) the
calculation of the Royalty payable to Karlsson.

 

g.                                       In addition to the quarterly
statements, within ninety (90) days after the end of each March, the Company
shall provide an audited annual report of all of its operations consisting of a
summary of the preceding year’s activities with respect to the AWP Area insofar
as those activities are relevant to the calculation of the Royalty.

 

h.                                      The following events shall be deemed to
be “Reportable Events:” (i) the acquisition of an interest in any land or other
real property interests by the Company or any of its Affiliates; (ii) the
release of any Released Areas and the acquisition of any Replacement Areas;
(iii) any modification to any existing leases, licenses, permits or other
agreements pertaining to Authorized Minerals, whether in the name of the Company
or any of its Affiliates; and (iv) any change of an operator that is engaged in
extracting, mining, processing or producing Authorized Minerals (an
“Operator”).  Within thirty (30) days after each Reportable Event the Company
shall provide Karlsson with a reasonable written description of the event.

 

i.                                          Any Royalty payment that is not paid
when due shall accrue interest at an annual rate equal to the prime rate as
published in the Wall Street Journal plus 5%, compounded monthly, which shall be
payable on demand.

 

j.                                         Nothing herein shall be deemed to
create any ownership interests of Karlsson in the Authorized Minerals or the AWP
Area or in any other real property owned, leased, or otherwise subject to a
license, permit or other agreement benefitting the Company.

 

4.                                      Representations and Warranties.  The
Company hereby represents and warrants to Karlsson that as of the date of this
Agreement (a) the Company is duly formed, validly existing and in good standing
and has all requisite power and authority to enter into and perform

 

4

--------------------------------------------------------------------------------


 

its obligations under this Royalty Agreement; (b) the consummation of the
transactions contemplated by this Royalty Agreement will not violate nor be in
conflict with any provision of the Company’s certificate of formation, limited
liability company agreement, or any agreement or instrument, to which the
Company is a party or is bound, or any judgment, decree, order, writ,
injunction, statute, rule or regulation applicable to the Company; (c) the
execution, delivery and performance of this Royalty Agreement, and the
transactions contemplated hereby, have been duly and validly authorized by all
requisite action on the part of the Company; (d) neither the Company nor any of
its Affiliates except Apache County Land & Ranch, LLC owns any land, leasehold
interest, license or permit for the use of lands for the extracting, mining or
processing of Authorized Minerals; (e) the Company is in compliance in all
material respects with all material requirements of applicable law; and (f) each
payment that the Company was required to make, on or before the date hereof, to
the Arizona State Land Department with respect to the AWP Area was made in full
to such agency on or before the due date applicable to such payment.

 

5.                                      Books and Records/Inspection.  The
Company shall, and shall cause any Operator that enters into an agreement with
the Company or any of its Affiliates, to permit Karlsson and any of its
authorized representatives, at Karlsson’s cost and expense, to inspect the
Company’s and such Operator’s financial accounting records (including without
limitation, any records and data that are maintained electronically), and in
conjunction with such inspection to make copies and take extracts therefrom and
to discuss with the Company and such Operator the calculations of the Royalty
and Gross Sales; provided, however that such inspection shall take place at
reasonable times during normal business hours and not more often than once per
calendar quarter.  The Company shall cause that all of its books and records and
those used by any such Operator to calculate the Royalty and Gross Sales to be
kept according to the U.S. generally accepted accounting principles consistently
applied.  In the event that any Affiliate conducts mining operations on the AWP
Area to extract, mine, process or produce and sell Authorized Minerals said
Affiliate shall also comply with the terms of this Section 5.

 

6.                                      Other Important Terms.

 

a.                                      Notices.  All notices, requests,
consents, claims, demands, waivers and other communications hereunder shall be
in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt); (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested); (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient or (d) on
the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid.  Such communications must be sent to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this
Section 6.a):

 

5

--------------------------------------------------------------------------------


 

If to Karlsson:

 

The Karlsson Group, Inc.
18 Ozone Avenue
Venice, CA 90291
Facsimile: 310-933-0262
Email: sevenciel@ca.rr.com
Attention: Michael Stone

 

 

 

with a copy, which shall not constitute notice, to:

 

Law Offices of Richard C. Weisberg
33 Derwen Road
Bala Cynwyd, PA 19004
Facsimile 215-689-1504
Email: weisberg@weisberg-law.com
Attention: Mr. Richard Weisberg

 

 

 

If to the Company or Prospect:

 

Prospect Global Resources, Inc.
1621 18th Street, Suite 260
Denver, CO 80202
Facsimile: 720-294-0402
Email: DBarber@prospectGRI.com
Attention: Mr. Damon Barber

 

 

 

with a copy, which shall not constitute notice, to:

 

Eisner, Kahan & Gorry, P.C.
9601 Wilshire Boulevard, Suite 700
Beverly Hills, CA 90210
Facsimile: 310-855-3201
Email: meisner@eisnerlaw.com
Attention: Mr. Michael Eisner

 

b.                                      Construction; Representation by
Counsel.  The Parties acknowledge and agree that they have been represented and
advised by counsel in connection with the negotiation and preparation of this
Royalty Agreement, and this Royalty Agreement shall be deemed to have been
drafted jointly by the Parties, notwithstanding that one Party or the other may
have performed the actual drafting hereof.  This Royalty Agreement shall be
construed and interpreted in accordance with the plain meaning of its language,
and not for or against any Party, and as a whole, giving effect to all the
terms, conditions and provisions hereof.  Whenever the context may require, any
provisions used in this Royalty Agreement shall include the corresponding
masculine, feminine, or neuter forms.

 

c.                                       Headings.  The headings in this Royalty
Agreement are for reference only and shall not affect the interpretation of this
Royalty Agreement.

 

d.                                      Severability.  If any provision of this
Royalty Agreement is held invalid or unenforceable, such decision shall not
affect the validity or enforceability of any other provision of this Royalty
Agreement, all of which other provisions shall remain in full force and effect.

 

6

--------------------------------------------------------------------------------


 

e.                                       Merger.  This Royalty Agreement amends
the Original Agreement, the First Amendment, and the Second Amendment and except
as otherwise provided in Section 12(b) of the Extension Agreement contains the
entire agreement between the Parties with respect to the transactions
contemplated hereby, and supersedes all prior negotiations, agreements,
representations, warranties, commitments, whether in writing or oral.  Except as
otherwise provided in Section 3.e, this Royalty Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each Party
hereto.  In the event of a conflict between the terms and provisions of the
Royalty Agreement and the terms and provisions of the Original Agreement the
First Amendment, and the Second Amendment the terms and provisions of this
Royalty Agreement shall govern.

 

f.                                        Successors and Assigns.  This Royalty
Agreement shall run with the land and be binding upon the successors and assigns
of the Company as owners of any of the land or real property interests described
as the AWP Area or the Replacement Areas and shall inure to the benefit of
Karlsson and its successors and assigns.

 

g.                                       Waiver.  No waiver by any Party of any
of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the Party so waiving.  No waiver by any Party shall
operate or be construed as a waiver in respect of any failure, breach or default
not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver.  No
failure to exercise, or delay in exercising, any right, remedy, power or
privilege arising from this Royalty Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

h.                                      Governing Law; Submission to
Jurisdiction.  This Royalty Agreement shall be governed by and construed in
accordance with the internal laws of the State of Arizona without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Arizona or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Arizona.  The Parties consent
to the sole and exclusive jurisdiction and venue in the Federal or State courts
in Arizona, and agree that all disputes based on or arising out of this Royalty
Agreement shall only be submitted to and determined by said courts, which shall
have sole and exclusive jurisdiction.

 

i.                                          Counterparts.  This Royalty
Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Royalty
Agreement as of the date first set forth above.

 

 

 

THE COMPANY:

 

 

 

AMERICAN WEST POTASH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title

 

 

 

 

 

 

 

State of California

)

 

 

 

) SS.

 

 

County of Los Angeles

)

 

 

 

On                             , 2014 before me,
                                                                                                   
personally appeared
                                                                    who proved
to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

 

 

KARLSSON:

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

State of California

)

 

 

 

) SS.

 

 

County of Los Angeles

)

 

 

 

On                             , 2014 before me,
                                                                                                    
personally appeared
                                                                    who proved
to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AWP AREA

 

--------------------------------------------------------------------------------